 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8   BE Labs, Inc.,                             Case No. 2:19-cv-2639-JAK-AS
 9
                         Plaintiff,             ORDER RE STIPULATION TO
10                                              DISMISS CASE WITH
                         v.                     PREJUDICE (DKT. 30)
11
12   Tenda Technology, Inc.,                    JS-6
13
                         Defendant.
14
15         Based on a review of the Stipulation of Dismissal with Prejudice (the
16   “Stipulation” (Dkt. 30)), the Court finds good cause to GRANT the Stipulation. The
17   above-captioned case is dismissed with prejudice. Each party shall bear its own
18   costs, expenses, and attorneys’ fees.
19
           IT IS SO ORDERED.
20
21
     Dated: November 20, 2019                __________________________________
22                                           JOHN A. KRONSTADT
23                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28
